Citation Nr: 0733018	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  94-28 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for rectal bleeding.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1967 to September 
1969, and from January 1991 to October 1991, with service in 
the Southwest Asia theatre of operations from February 8, to 
September 12, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).   

A hearing was held before the undersigned Veterans Law Judge 
in June 2000.  In November 2001, the Board decided several 
issues, and remanded the claims for service connection for 
PTSD and rectal bleeding.  The Board also remanded a claim 
for service connection for a stomach disorder; however that 
claim was subsequently granted by the RO and is no longer on 
appeal.  The development requested with respect to PTSD and 
rectal bleeding has since been completed, and those claims 
are now ready for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not currently have post-traumatic stress disorder.

2.  The preponderance of the evidence shows that the veteran 
does not currently have rectal bleeding.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Rectal bleeding was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2001 and December 2002 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
veteran was also provided a special PTSD development letter 
in March 2005.  In addition, a letter issued in December 2006 
included information regarding the assignment of initial 
ratings and effective dates.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board has noted that the veteran's 
claim predated the enactment of the Veterans Claims 
Assistance Act of 2000.  As a result, he was not provided 
notification letters until after the initial adjudication of 
the claim.  However, he has not claimed any prejudice as a 
result of the timing of the letters and it appears that no 
prejudice occurred.  After the issuance of the letters, he 
was afforded an appropriate period of time to submit any 
relevant evidence, and his claim was subsequently 
readjudicated.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

During the hearing held in June 2000 before the undersigned 
Veterans Law Judge, the veteran testified that he believed 
that he had developed post-traumatic stress disorder as a 
result of his service in Vietnam and the Persian Gulf.  He 
reported stressful incidents such as finding dead bodies 
which then had to be placed in body bags.  He also reported 
an incident in which someone was killed in a supply room, but 
said that he did not recall the name of that soldier.  He 
recounted receiving treatment for PTSD at a VA clinic.  

After reviewing the evidence which is of record, however, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for post-traumatic 
stress disorder.  The Board finds that the medical evidence 
which has been obtained reflects that the veteran does not 
currently have post-traumatic stress disorder.  In this 
regard, the Board notes that the veteran's psychiatric 
diagnoses have varied over the years, but the most convincing 
psychiatric records reflect diagnoses other than post-
traumatic stress disorder.  In reaching this conclusion, the 
Board has noted that some older VA treatment records from the 
1990's contain a diagnosis of PTSD.  Also, computerized 
problem lists from the VA also reflect a diagnosis of PTSD.  

Significantly, however, more recent and more extensive 
records of treatment and evaluation reflect that the veteran 
does not have PTSD.  The report of a VA PTSD examination 
conducted in November 1998 reflects that the only diagnosis 
was anxiety disorder.  The veteran was recently afforded a VA 
psychiatric examination in September 2006, and the examiner 
specifically concluded that the criteria for a diagnosis of 
PTSD were not met.  The conclusion was based on review of the 
veteran's claims file, including his service medical records 
and his computerized VA treatment records.  The psychiatrist 
also conducted a mental status examination of the veteran.  
The only diagnosis was depressive disorder, NOS.  The 
examiner stated that the veteran did not meet the diagnostic 
criteria for PTSD as he did not have symptoms such as 
reexperiencing the traumatic event nor did he have avoidance 
in relation to the stimulus.  

The Board concludes that the VA examination reports are the 
most probative medical evidence which is of record.  They 
were based on interview of the veteran plus a thorough review 
of his medical history.  The reports weigh against the claim 
as they shows that the veteran does not have PTSD.  In Cohen 
v. Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) held that, for the 
purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  In the present case, 
however, the preponderance of the competent medical evidence 
shows that the veteran's symptoms do not support a diagnosis 
of post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.




II.  Entitlement To Service Connection For Rectal Bleeding.

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

During the hearing held in June 2000, the veteran testified 
that since being in service he had symptoms such as rectal 
bleeding.  He recounted that in 1993 while being seen at a VA 
medical facility they found that he was discharging blood.  
He stated that he continued to have that condition.  

Significantly, however, the medical evidence shows that the 
veteran does not currently have rectal bleeding due to any 
type of illness.  In this regard, the Board notes that the 
report of a digestive systems examination conducted by the VA 
in April 2003 shows that the veteran reported having 
diarrheic bowel movements with no fresh blood except for an 
occasional tinged toilet paper.  Following examination, the 
examiner concluded that the minimal rectal blood was mostly 
likely only the result of trauma from toilet tissue.  The 
examiner noted that although the veteran had a history of 
external hemorrhoids, they were not found on examination.  
The examiner also stated that previous lower GI studies had 
failed to demonstrate likely bleeding sites.  

In addition, a VA treatment record dated in January 2005 
noted that an occult blood test had been negative.  
Similarly, a VA treatment record dated in May 2005 noted that 
fecal blood tests which had been done previously had been 
negative times three.  The Court held in Brammer held  that a 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  A current rectal bleeding disability is not 
shown in this case.  Accordingly, the Board concludes that 
rectal bleeding was not incurred in or aggravated by service.  


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for rectal bleeding is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


